230 S.W.3d 9 (2007)
Monica BECKER, Respondent,
v.
ST. CHARLES COUNTY, Appellant, and
Division of Employment Security, Respondent.
No. ED 89036.
Missouri Court of Appeals, Eastern District, Division Two.
June 26, 2007.
Greg H. Dohrman, St. Charles, MO, for appellant.
Monica Becker, Florissant, pro se.
Ninion S. Riley, Jefferson City, MO, for respondent.
*10 Before GEORGE W. DRAPER III, P.J. and ROBERT G. DOWD, Jr. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
St. Charles County ("County") appeals from the decision of the Labor and Industrial Relations Commission ("Commission") affirming and adopting the decision of the Appeals Tribunal of the Division of Employment Security ("Division") in awarding waiting week credit and benefits to Monica Becker ("Claimant"). The County argues the Commission erred in finding that Claimant qualified for benefits because there was not sufficient competent evidence to support the Commission's award under Section 288.050, RSMo. Cum. Supp.2006. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).